NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                 United States Court of Appeals
                                   For the Seventh Circuit 
                                   Chicago, Illinois 60604 
                                                
                                 Submitted January 11, 2017* 
                                  Decided February 9, 2017 
                                                
                                            Before 
 
                         FRANK H. EASTERBROOK, Circuit Judge
                          
                         ANN CLAIRE WILLIAMS, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐2283 
 
GLENDA CABLE,                                         Appeal from the United States District 
      Plaintiff‐Appellant,                            Court for the Southern District of Indiana, 
                                                      Indianapolis Division. 
      v.                                               
                                                      No. 1:14‐cv‐01853‐TWP‐DKL  
FCA US LLC,                                            
      Defendant‐Appellee.                             Tanya Walton Pratt, 
                                                      Judge. 
                                               
                                          O R D E R 
        
       Glenda Cable sued her employer, FCA US LLC, the American subsidiary of Fiat 
Chrysler Automobiles, under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e‐2, 
and  42  U.S.C.  §  1981,  alleging  that  FCA  subjected  her  to  a  hostile  work  environment 
because of her race. The district court granted FCA summary judgment for two reasons. 

                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the  briefs  and  record  adequately  present  the  facts  and  legal  arguments,  and  oral 
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 16‐2283                                                                                Page 2 
 
It decided that the racial harassment of Cable was not sufficiently pervasive or severe to 
be  prohibited  by  these  statutes  and  that  FCA  was  not  liable  for  this  harassment.  We 
question the first reason but affirm the judgment because Cable lacks a legal basis to hold 
FCA liable for the harassment that she experienced. 
        Cable,  an  employee  of  FCA  for  more  than  27  years,  works  at  FCA’s  plant  in 
Kokomo, Indiana, as a production operator, building transmissions on an assembly line. 
She is the only African American on her seven‐member team that performs this job. Three 
other teams also manufacture transmissions in the same area of the plant as Cable’s team 
and have African American members.  
        Over a 14‐month period, Cable says that she was harassed because of her race on 
five  different  occasions,  beginning  with  a  co‐worker’s  display  of  a  voodoo  doll.  She 
testified that she saw a black voodoo doll hanging from the belt of her team leader, Scott 
Eltzroth, who had tied a string around the doll’s neck.1 Cable told Eltzroth, who is white, 
that the doll offended her and asked him to remove it. He refused. Eltzroth poked the 
doll with needles and told Cable that the doll was “for his f****** personal protection” 
and  was  part  of  African  history.  This  comment  further  upset  Cable.  She  reported  this 
situation  to  her  supervisor  and  requested  that  FCA’s  Labor  Relations  Supervisor, 
Lawrence Wilson, come to her workstation. Wilson, who is African American, discussed 
this situation with her. Even though he did not believe that the doll had racial import, 
Wilson addressed the matter with Eltzroth and told him to never wear the doll or have it 
at work. Cable did not see the doll again. 
        Roughly  five  weeks  later,  Cable  found  the  letters  “NIG”  etched  into  a  “control 
box” at one of her workstations. Cable reported the etching to a supervisor, who told her 
that the lettering would be removed before her next shift and asked maintenance staff to 
remove  it.  Another  supervisor  reported  the  incident  to  Wilson.  But  the  next  day,  the 
control box still showed the “NIG” etching, making Cable feel “shame [and] disgust.” 
The  supervisor  again  requested  its  removal,  and  later  that  morning  the  letters  were 
sanded over. But Cable still could see a “shadow” of the letters if she viewed them from 
a certain angle, though not under the plant’s lighting alone. She did not complain about 
this  shadow  to  her  supervisors  and  did  not  know  who  made  the  etching.  Neither  did 
Wilson after talking with the two supervisors.  
                                                  
 
                                                 
            1 Eltzroth was not a manager and lacked the authority to make personnel decisions 

about hiring, firing, and discipline. 
No. 16‐2283                                                                              Page 3 
 
        Six months later, Cable noticed that the letter “N” had been etched into the control 
box in the same place as the “NIG” etching. Cable was so upset by this etching that, after 
talking with Wilson and the other supervisors, she left work early. She began a three‐
month  medical  leave  of  absence  and  was  diagnosed  with  depression  and  anxiety, 
precipitated by workplace stress. During her leave Cable underwent frequent counseling 
and told her doctor that after seeing the etchings, she feared that her life was threatened 
at work. Wilson directed maintenance workers to paint over the entire control panel. He 
also  interviewed  the  12  employees  who  had  access  to  the  workstation  but  never 
determined who made the “N” etching. During the two days after Cable left the plant, 
supervisors  met  with  team  members  to  discuss  workplace  discrimination  and 
harassment and reviewed FCA’s policies prohibiting this conduct.    
        On her first day back from medical leave, Cable was taken aback by a drawing of 
a face that she saw on a guardrail. Above the drawing were the words “Red Eye”—which 
she  understood  as  a  derogatory  reference  to  African  Americans.  She  believed  that  the 
drawing depicted her because the face bore a mark in the same place where she often 
wears a band‐aid. Wilson did not know of any “red eye” stereotypes and did not think 
that the drawing depicted Cable. Nevertheless, he directed maintenance staff to repaint 
the guardrail. Neither Wilson nor Cable knew who made this drawing.     
       Four months later Cable saw an etching on a different machine that she believed 
said “NIG” or “bitch.” After she complained about this etching to a supervisor, Wilson 
had it sanded and painted over. He thought that the etching was made by a torque gun 
and did not have any intended meaning. Cable did not know who made the etching.  
        Several months later Cable brought this suit. The district court ultimately granted 
summary judgment for FCA, concluding that Cable did not present sufficient evidence 
from  which  a  jury  reasonably  could  conclude  that  she  experienced  a  hostile  work 
environment. The court determined that only Eltzroth’s display of the black doll and the 
first  two  etchings  were  racially  offensive.  But  this  harassment  was  not  severe  or 
pervasive, the court determined, because it was not frequent, physically threatening, or 
directed at Cable, and further, the impact of viewing the letters “NIG” and “N” was less 
severe than seeing or hearing the word “n*****.” And even if the conduct was severe or 
pervasive harassment, the court added, Cable lacked a basis to hold FCA liable because 
it was not negligent in discovering or remedying the harassment: FCA promptly removed 
the  etchings  and  investigated  who  made  them,  held  anti‐harassment  training  after 
learning  of  the  second  etching,  and  in  regard  to  the  voodoo  doll  incident,  directed 
Eltzroth to remove the doll.  
No. 16‐2283                                                                                  Page 4 
 
       Title VII and Section 1981 claims are governed by the same framework of analysis. 
See Herron v. DaimlerChrysler Corp., 388 F.3d 293, 299 (7th Cir. 2004). For Cable’s claims to 
survive  summary  judgment,  she  had  to  show  (i)  that  her  work  environment  was 
objectively and subjectively offensive; (ii) that the harassment was based on her race; (iii) 
that the harassment was pervasive or severe; and (iv) that a legal basis exists for holding 
FCA liable. See Faragher v. City of Boca Raton, 524 U.S. 775, 787—89 (1998); Nichols v. Mich. 
City Plant Planning Dep’t, 755 F.3d 594, 600 (7th Cir. 2014). 
       On  appeal  Cable  asserts  that  the  district  court  improperly  disregarded  her 
evidence of severe and pervasive harassment. The district court, however, concluded that 
even  if  she  could  show  that  the  harassment  was  severe  or  pervasive,  she  could  not 
establish  a  basis  for  employer  liability.  As  the  district  court  explained,  Cable  did  not 
present evidence that a supervisor engaged in this harassment, so she must show that 
FCA was “negligent either in discovering or remedying the harassment.” Cole v. Bd. of 
Trustees of N. Ill. Univ., 838 F.3d 888, 898 (7th Cir. 2016) (internal quotation marks and 
citation omitted).  
        Cable makes two arguments on the issue of employer liability. First, she asserts 
that  the  district  court  erred  in  deciding  that  she  had  not  established  a  fact  question 
whether  FCA  was  negligent  in  remedying  the  voodoo  doll  incident.  If  FCA  had 
disciplined Eltzroth more severely for wearing the voodoo doll, she says, then the other 
incidents of racial harassment would not have occurred. But as the district court correctly 
decided, FCA did not act negligently in responding to Eltzroth’s display of the voodoo 
doll because FCA demanded that he never bring it to work again and thereby promptly 
stopped this conduct from recurring. “It would push the role of deterrence too far” to 
blame FCA for “a response which . . . [was] within the realm of reasonableness” at the 
time that Cable reported the voodoo doll. Longstreet v. Ill. Dep’t of Corr., 276 F.3d 379, 382 
(7th Cir. 2002); see generally Vance v. Ball State Univ., 570 U.S. —,—, 133 S. Ct. 2434, 2439 
(2013) (negligence standard for employer liability for harassment by co‐workers).  
       Second,  Cable  argues  that  the  district  court  erred  in  deciding  that  FCA  acted 
reasonably  in  responding  to  the  “NIG”  etching.  In  her  view,  FCA  was  negligent  by 
merely  sanding—rather  than  painting  over—the  “NIG”  etching,  which  she  said  left 
behind a shadow of its outline.  But we agree with the district court that FCA was not 
negligent in removing this etching. The shadow of “NIG” could not be seen under normal 
lighting, and Cable did not give FCA an opportunity to eliminate the shadow because 
she did not tell her employer of its existence. In addition Cable asserts that FCA acted 
unreasonably  by  failing  to  interview  her  coworkers  about  who  made  this  etching 
immediately after she complained about it. We cannot conclude that FCA was negligent 
No. 16‐2283                                                                                Page 5 
 
because  Wilson  asked  the  area  supervisors and  Cable  about  who  did  this  etching  and 
later interviewed Cable’s coworkers after learning of the “N” etching.  
        We make two final points. First, we question the district court’s observation that 
the impact of viewing the letters “NIG” and “N” is less severe than hearing or seeing the 
word “n*****” spelled out. In light of all the circumstances, a jury might well find that a 
reasonable  person  in  Cable’s  position  would  find  the  “NIG”  and  “N”  etchings  at  the 
workstation of Cable and other African American employees were intended to express 
racial hostility and to make the workplace racially hostile or abusive. See Harris v. Forklift 
Sys.,  Inc.,  510  U.S.  17,  22  (1993)  (applying  objective  standard  to  hostile  environment 
claims). Second, the district court minimized the severity of the harassment by attributing 
too much significance to whether it targeted Cable. Title VII prohibits harassment that 
targets the work area of an employee in a protected group and vilifies it, even when the 
employee is “not singled out.” Yuknis v. First Student, Inc., 481 F.3d 552, 554 (7th Cir. 2007). 
The  etchings’  communication  of  the  word  “n*****”  and  the  doll’s  representation  of  a 
lynching could enable a factfinder to infer that this conduct vilified African Americans at 
Cable’s workstation.  
      But because Cable lacks a basis to hold FCA liable for the racial harassment that 
she experienced, we AFFIRM the district court’s judgment.